Dissenting Opinion by
Judge DiSalle :
I clisseut.
The Employer claims that Claimant had been offered light work and that he refused the offer. It is *143clear that if the work offered was not suitable work, then Claimant was not obligated to accept the tendered employment. Here, the referee expressly found that no “suitable ’ ’ work was offered Claimant. The record reveals that the offered work involved lifting but that Claimant’s employer promised him that other employes would do the lifting. Claimant testified that he thought it unreasonable to expect other employes to perform this work as well as their own. With this the referee apparently agreed. Notably, the Board made no express finding of fact with regard to the suitability of work. Given that substantial evidence supports the referee’s finding with regard to this necessary finding of fact, and given the conspicuous absence of a Board finding to the contrary, I believe we should reverse the Board and remand this matter for a computation of benefits.